268 F.2d 214
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEBRASKA BAG COMPANY et al.
No. 16201.
United States Court of Appeals Eighth Circuit.
June 10, 1959.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
Levin & Gitnick, Omaha, Neb., for respondent.
PER CURIAM.


1
Consideration of petition for enforcement dispensed with and withdrawal of certified record granted, without prejudice, etc., on motion of petitioner.